Citation Nr: 0031671	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-18 621	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

K.D.S., Attorney at Law, represented by:  Kenneth M. 
Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter involving attorney fees arises from various 
proceedings which followed an April 14, 1992, decision by the 
Board of Veterans' Appeals (Board) which denied service 
connection for a psychiatric disability, found that no new 
and material evidence had been submitted to reopen a 
previously denied claim for service connection for a back 
disability, and denied increased ratings for service-
connected callosities of the right foot and left foot.  The 
appeal to the Board was from December 20, 1989, and August 
15, 1990, rating decisions by the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied increased ratings for calluses of the left 
and right feet and service connection for a back disability, 
and also denied service connection for a psychiatric 
disability, respectively.

The April 14, 1992, Board decision was subsequently, in July 
1993, vacated by the United States Court of Appeals for 
Veterans Claims (Court) and remanded to the Board for actions 
in compliance with a Joint Motion for Remand and Stay of 
Further Proceedings.  Thereafter, the Board remanded the case 
to the RO in February 1994 and May 1996 for additional 
evidentiary development and adjudication consistent with the 
Court's directive.  In a rating decision entered on January 
17, 1997, the RO granted service connection for dysthymic 
disorder and assigned a 70 percent schedular evaluation and a 
total disability rating based on unemployability (TDIU), 
effective from July 13, 1990.  In a rating decision entered 
on April 30, 1997, the RO granted service connection for 
mechanical low back syndrome, rated 20 percent disabling from 
July 28, 1988; denied service connection for degenerative 
disk disease at L5-S1; and assigned a single 50 percent 
rating for "calluses, plantar surfaces, both feet; bilateral 
pes cavus", effective from November 17, 1989.

The claimant in the present case is the attorney who was 
retained by the veteran after the April 14, 1992, Board 
decision.  Both he and the veteran were notified by a 
February 21, 1997, letter from the RO that the case was being 
transferred to the Board for a determination concerning the 
attorney's eligibility for payment of attorney fees from 
past-due benefits created on January 17, 1997, by the grant 
of service connection and award of the 70 percent rating for 
psychiatric disability and the granting of a TDIU.  They were 
advised that any additional evidence or argument concerning 
the attorney fee agreement should be submitted to the Board 
within 30 days.  No response was received from either party.  
Similar correspondence was sent to them on May 14, 1997, 
following the creation of additional past-due benefits by the 
April 30, 1997, rating decision which granted service 
connection and assigned a 20 percent rating for the back 
disability and a 50 percent rating for the bilateral foot 
disability.  No response, relative to the matter of attorney 
fees, was received from either party.

In November 1997, the Board granted eligibility for VA 
payment to the claimant of attorney fees for legal services 
rendered (1) in connection with a claim for service 
connection for a psychiatric disability totaling 20 percent 
of past-due benefits awarded the veteran for a 70 percent 
rating for the period from August 1, 1990 through January 17, 
1997; (2) in connection with a claim for service connection 
for a back disability totaling 20 percent of past-due 
benefits awarded the veteran for a 20 percent rating for the 
period from August 1, 1988 through April 30, 1997; and (3) in 
connection with a claim for an increased rating for a 
bilateral foot disability totaling 20 percent of past-due 
benefits awarded the veteran for an increase from separate 
evaluations of 10 percent to a 50 percent rating for both 
feet for the period from December 1, 1989 through April 30, 
1997.  In the lone remaining aspect of the November 1997 
decision, the Board denied eligibility for the claimant to 
charge or receive a fee for legal services provided the 
veteran in connection with an award of additional past-due 
benefits resulting from the granting of a TDIU.

Thereafter, the claimant filed an appeal with the Court.  In 
a March 2000 Joint Motion for Partial Remand and to Stay 
Further Proceedings ("Joint Motion"), it was requested that 
the Court vacate "that part of the [November 1997 Board] 
decision which denied [the claimant] entitlement to attorney 
fees for the award to the veteran of [a] TDIU, and" remand 
such aspect of the decision for action consistent with the 
discussion advanced in the Joint Motion.  The Court, on March 
24, 2000, vacated  "that part of the [November 1997 Board] 
decision that denied entitlement to attorney fees for the 
award to the veteran of a" TDIU, and dismissed the appeal "as 
to the remaining issues".  

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Subsequent to the issuance of the Board's November 1997 
decision bearing on eligibility for payment of attorney fees 
from past-due benefits, the Court held that such matters are 
beyond the purview of the Board's jurisdiction.


CONCLUSION OF LAW

The Board did not have jurisdiction to adjudicate the issue 
of eligibility for payment of attorney fees from past-due 
benefits in its November 1997 decision.  Scates v. Gober, 14 
Vet. App. 62 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Subsequent to the Court's above-addressed March 2000 order 
vacating "that part of the [November 1997 Board] decision 
that denied entitlement to attorney fees for the award to the 
veteran of a" TDIU (and dismissing the appeal "as to the 
remaining issues"), the Court, in Scates v. Gober, 14 Vet. 
App. 62 (2000), held that, in accordance with its 
interpretation of 38 U.S.C. § 5904(c)(2), the Board was 
without original jurisdiction to consider any issues 
regarding entitlement to attorney fees in direct-payment 
cases.  While the Court observed that the Board had original 
jurisdiction to decide the reasonableness of a fee, it held 
that any issues regarding entitlement to attorney fees in 
direct-payment cases must first be addressed by the agency of 
original jurisdiction.

Based upon the decision of the Court in Scates, supra, the 
attorney filed an unopposed motion requesting that the Court 
vacate its March 2000 order.  Observing that because Scates 
made it clear that the Board did not have jurisdiction to 
render its November 1997 adjudication bearing on eligibility 
for direct payment of attorney fees from past-due benefits or 
to act on the Court's March 2000 remand, the Court, in 
October 2000, recalled its March 2000 order, dismissed the 
claimant's Equal Access to Justice Act application as being 
premature, vacated the Board's November 1997 decision for 
lack of original jurisdiction, and remanded the matter "to 
the Board with directions to dismiss the [instant] matter of 
direct-payment fee eligibility".  Thus, the Board herein 
dismisses the claim.


ORDER

The Board being without jurisdiction to adjudicate the same, 
the claim of eligibility for payment of attorney fees from 
past-due benefits is dismissed.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 


